Title: From Benjamin Franklin to Thomas Cushing, 10 October 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Oct. 10. 1774
I wrote to you a few Days since, and have little to add. The Election for Lord Mayor ended on Saturday, when Wilkes was chosen by a great Majority both of the Livery and of the Aldermen; and ’tis thought he will carry the Elections of 4 Members for the City, 2 for the Borough of Southwark, 2 for Westminster, and 2 for the County of Middlesex, himself one of the latter; all of whom have subscrib’d an Engagement to endeavour a Repeal of the late Acts against America. But still if the Temper of the Court continues, there will doubtless be a Majority in the new Parliament for its Measures whatever they are: For as most of the Members are bribing or purchasing to get in, there is little doubt of their selling their Votes to the Minister for the time being, to reimburse themselves. Luxury introduces Necessity even among those that make the most splendid Figures here; this brings most of the Commons as well as Lords to Market; and if America would save for 3 or 4 Years the Money she spends in the Fashions and Fineries and Fopperies of this Country, she might buy the whole Parliament, Minister and all.
It is said 3 Ships of the Line are fitting out to join the Fleet at Boston; for what purpose I cannot imagine, since it does not appear that those already there are insufficient to block up that Port.
Some of the ministerial People seeing things turn out in America contrary to what they had been made to expect, begin to blame Hutchinson for misleading them. And Gen. Gage, who when going was talk’d of as a cool prudent Man, and therefore fit for that Service; is now spoken of as peevish, passionate and indiscreet; for which indeed several particulars of his Conduct appear to afford good Grounds.
All here are impatient to know the Result of your Congress.
The two last Letters I have receiv’d from you, are of April 30, and June 27. I suppose the Expectation of my being on my Way to America has prevented your Writing. With great Respect, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Thos Cushing Esqr
 
Endorsed: Benja Franklin Esqr. London Oct: 10: 1774
